Response to RCE
This action is responsive to the RCE filed on 02/17/2021. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-2, 4-12, 14-16, 21-22, 25-28 are pending in the case.  Claims 1, 9, and 21 are independent claims. Claims 3, 13, 17-20, 23-24 are canceled. Claims 25-28 are newly added.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.
 
Priority
No priorities claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-12, 14-16, 21-22, 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 8-12, 14, 16, are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. US 20150032809 A1, (hereinafter Xie) in view of Kurata et al. US 20130086458 A1, (hereinafter Kurata) in view of Cavagnari et al. US 20090019367 A1, (hereinafter Cavagnari) in view of Shin et al. US 20180267768 A1, (hereinafter Shin).

As to independent claim 1, Xie teaches:
In an online conference within a digital medium environment (See Abstract), a method implemented by a first client device of a conference system (See Fig. 1), the method comprising: 
(See Fig. 9 with [0042] – “The transfer button 206 allows the user of the client device 6-1 to initiate a handoff request of one or more sessions for the online conference”, thus user provides an input initiated through interaction with a transfer button 206. Also it can be seen from the figure 9 that the transfer button 206 is a part of the presentation portion/window 204, thus the user input is initiated on the presentation portion 204), the plurality of portions of the user interface includes a presentation portion (See Fig. 9 with [0042], presentation portion/window 204), note portion (See Fig. 9 “New Whiteboard” button that is located above the transfer button 206. There is no paragraph that describes the New Whiteboard button, but it is understood in the art that the button generates a new whiteboard for the user to write notes on), and an attendee portion (See Fig. 9 Participants window 202 with [0042], window 202 provides list of current participants);
displaying, by the first client device, a menu responsive to the user input, the menu including a representation of a second client device to join the online conference (See Fig. 10 with [0043] in response to actuating the transfer button 206 (i.e., responsive to the first user input) a pop up window 210 appears (i.e., displaying a menu in the UI) which list different client devices associated with the user for selection to handoff the one or more selected sessions. And as can be seen from Fig. 10, the pop up window 210 includes a textual representation of a second client device such as “Samsung Galaxy 19300”. In regards to limitation “to join the online conference”, see [0034] when handoff is initiated, a connection between the first and second client devices is established using the same UID); 
selecting a portion of the plurality of portions of the user interface to be displayed by a second client device of the plurality of client devices (See Fig. 11 with [0043] user manually selects which portions that the user wishes to transfer to the selected second client device for display);
 (See [0043] in response to the two selections comprising selecting a second client device and selecting the session to be transferred, transfer of audio and video content of the ongoing online conference from client device 6-1 to client device 6-2 is initiated for display on the client device 6-2, the display is mentioned in [0017]).
Xie further teaches deleting a portion after transfer is initiated (See [0037] sessions that are transferred to the other device are deleted from display), but Xie as modified does not teach: resizing, by the first client device, automatically and without user interaction, at least one portion of the plurality of portions of the user interface.
Kurata, as a teaching reference, teaches: resizing and rearranging, by the first client device, automatically and without user interaction, at least one portion of the plurality of portions of the user interface (See Figs. 17A and 17D with [0147]-[0149] and [0155]-[0157], Fig. 17A has a layout consisting of A-G and user performs selection for deletion of panel D, when deleted it automatically causes the panel E to expand. And as can be seen from the figure, not only is E expanding, but E, F, and G are rearranged such that E covers the left half of the area while F and G cover the right half of the area.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method comprising deleting a portion after transfer of a selected portion is initiated but does not resize and rearrange automatically the other portions of the UI to compensate for the deleted portion as taught by Xie to include a method of automatic resizing and rearrange other portions of UI when a selected UI portion is deleted as taught by Kurata; the modification would involve applying kurata’s method to occur whenever Xie’s transfer of a portion of the UI is completed. Motivation to do so would be for easing the burden on the user to continuously reorient and resize shared content, by making the resizing automatic.

Cavagnari teaches: poll portion, and a notepad portion (See [0064] mentions notepad and using polls).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Xie to include a Notepad Application and implement a Hand raising poll feature. Motivation to do so would be for giving the user more options on what applications to share during an online conference and options to vote on something, for the benefit of better meeting the user’s needs to express thoughts and opinions during a collaborative event.
Xie teaches the plurality of portions of the user interface as cited above, but Xie as modified does not teach: selecting, automatically by the first client device, a portion of the plurality of portions of the user interface to be displayed by a second client device of the plurality of client devices, the selecting based on capabilities of the first and second client devices;
Shin teaches: selecting, automatically by the first client device, a content item of a plurality of content items to be displayed by a second client device of the plurality of client devices, the selecting based on capabilities of the first and second client devices (See Fig. 6 step S610 with [0068; 0070, 0073-75, 0090-0091] device automatically recommends [i.e., selects] for the user a widget that is appropriate for the selected external device 2000, such as screen resolution i.e. capability of the external device 2000. Paragraph [0091] also mentions “Also, for example, according to a type of a network established between the device 1000 and the external device 2000, the device 1000 may recommend a widget, which may be smoothly provided to the external device 2000, to the user of the device 1000”, in other words the capability of the device 1000 [i.e., first client device] to communicate via the specific type of network is considered when recommending the widget)
(Suggested by Shin [0005] – “regardless of OSs or resources of the other devices”).

As to dependent claim 2, Xie as modified teaches all the limitations of claim 1 as cited above.
Xie further teaches: further comprising ceasing display of the portion by the first client device responsive to the second user input (See paragraph [0037] terminate the audio and video session when the sessions have successfully transferred). 

As to dependent claim 4, Xie as modified teaches all the limitations of claim 1 as cited above. 
Xie further teaches: further comprising identifying a single user as attending the online conference using both the first client device and the second client device (See Fig. 8 with paragraph [0033]-[0034], [0041] multiple client devices with the UID).

As to dependent claim 5, Xie as modified teaches all the limitations of claim 1 as cited above.
Xie further teaches: wherein the first and second client devices both interact directly with the conference system via a network (See Fig. 5, as illustrated by the transmission lines, both client devices engage in direct communication with conference controller 52. See also paragraph [0032]). 

As to dependent claim 6, Xie as modified teaches all the limitations of claim 1 as cited above.
Xie further teaches: wherein the second client device is caused to join the online conference based at least in part on device registration data that identifies the first and second client devices as (See Fig. 8 with paragraph [0032] registering a user ID (UID), [0034] established using the same UID that has been registered for the first client device 6-1). 

As to dependent claim 8, Xie as modified teaches all the limitations of claim 1 as cited above.
Xie further teaches: wherein the plurality of portions include a presentation portion (See Fig. 9 presentation portion 204), share portion (See Fig. 9 Share my Desktop button), or chat portion (See Fig. 9 Chat portion on the right side of the figure). 

As to independent claim 9, Xie teaches:
In an online conference within a digital medium environment, a first client device comprising: 
a processing system (Fig. 2 processor 8); and 
a computer-readable storage medium (Fig. 2 Memory 10) having instructions stored thereon that, responsive to execution by the processing system, causes the processing system to perform operations comprising: 
outputting a user interface configured to support user interaction as part of the online conference, the user interface having a plurality of portions (See paragraph [0014]. See also Fig. 9 with [0042]), the plurality of portions of the user interface includes a presentation portion (See Fig. 9 with [0042], presentation portion/window 204), note portion (See Fig. 9 “New Whiteboard” button that is located above the transfer button 206. There is no paragraph that describes the New Whiteboard button, but it is understood in the art that the button generates a new whiteboard for the user to write notes on), and an attendee portion (See Fig. 9 Participants window 202 with [0042], window 202 provides list of current participants); 
receiving a user input initiated through interaction with a particular portion of a plurality of portions of a user interface as part of the online conference (See Fig. 9 with [0042] – “The transfer button 206 allows the user of the client device 6-1 to initiate a handoff request of one or more sessions for the online conference”, thus user provides an input initiated through interaction with a transfer button 206. Also it can be seen from the figure 9 that the transfer button 206 is a part of the presentation portion/window 204, thus the user input is initiated on the presentation portion 204);
displaying a menu responsive to the user input, the menu including a representation of a plurality of client devices (See Fig. 10 with [0043] pop up window 210 is displayed for user to select a representation such as “Samsung Galaxy 19300” which is a second client device that is to output the session selected in Fig. 11);
selecting, manually by the user, a portion of the plurality of portions of the user interface to be displayed by a second client device of the plurality of client devices (See Fig. 11 with [0043] user manually selects which portions that the user wishes to transfer to the selected second client device for display);
communicating data describing the portion and the second client device for receipt by a conference system via a network to cause the conference system to identify the second client device and cause the second client device to output the portion of the user interface (See Fig. 5 with [0034] when handoff is initiated from client device 6-1 to client device 6-2, a connection between client device 6-2 and conference controller 52 (See Fig. 3 with [0026] describes a server) and the same UID as the first client device is used to identify the second client device 6-2. See paragraph [0017] provide a larger display for viewing, in other words the second client device is to output the received portion of the UI. ); 
Xie further teaches deleting a portion after transfer is initiated (See [0037] sessions that are transferred to the other device are deleted from display), but Xie as modified does not teach: resizing, 
Kurata, as a teaching reference, teaches: resizing and rearranging, by the first client device, automatically and without user interaction, at least one portion of the plurality of portions of the user interface (See Figs. 17A and 17D with [0147]-[0149] and [0155]-[0157], Fig. 17A has a layout consisting of A-G and user performs selection for deletion of panel D, when deleted it automatically causes the panel E to expand. And as can be seen from the figure, not only is E expanding, but E, F, and G are rearranged such that E covers the left half of the area while F and G cover the right half of the area.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method comprising deleting a portion after transfer of a selected portion is initiated but does not resize and rearrange automatically the other portions of the UI to compensate for the deleted portion as taught by Xie to include a method of automatic resizing and rearrange other portions of UI when a selected UI portion is deleted as taught by Kurata; the modification would involve applying kurata’s method to occur whenever Xie’s transfer of a portion of the UI is completed. Motivation to do so would be for easing the burden on the user to continuously reorient and resize shared content, by making the resizing automatic.
Xie as modified does not explicitly teach: the plurality of portions of the user interface include a poll portion, and a notepad portion.
Cavagnari teaches: poll portion, and a notepad portion (See [0064] mentions notepad and using polls).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Xie to include a Notepad Application and implement a Hand raising poll feature. Motivation to do so would be for giving the user more options on what applications to share during an online conference and options to vote on something, for the 
Xie teaches the plurality of portions of the user interface as cited above, but Xie as modified does not teach: selecting, automatically by the first client device, a portion of the plurality of portions of the user interface to be displayed by a second client device of the plurality of client devices, the selecting based on capabilities of the first and second client devices;
Shin teaches: selecting, automatically by the first client device, a content item of a plurality of content items to be displayed by a second client device of the plurality of client devices, the selecting based on capabilities of the first and second client devices (See Fig. 6 step S610 with [0090-0091] device automatically recommends [i.e., selects] for the user a widget that is appropriate for the selected external device 2000, such as screen resolution i.e. capability of the external device 2000. Paragraph [0091] also mentions “Also, for example, according to a type of a network established between the device 1000 and the external device 2000, the device 1000 may recommend a widget, which may be smoothly provided to the external device 2000, to the user of the device 1000”, in other words the capability of the device 1000 [i.e., first client device] to communicate via the specific type of network is considered when recommending the widget)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xie’s manual selection method to include an automatic selection/recommendation by the system according to the capabilities of the second client device as taught by Shin. Motivation to do so would be for robustness of transferring appropriate content to another device (Suggested by Shin [0005] – “regardless of OSs or resources of the other devices”).
.
As to dependent claim 10, Xie as modified teaches all the limitations of claim 9 as cited above.
(See paragraph [0037] terminate the audio and video session when the sessions have successfully transferred).

As to dependent claim 11, it is rejected under similar rationale as claim 4 as cited above.As to dependent claim 12, it is rejected under similar rationale as claim 5 as cited above.As to dependent claim 14, Xie as modified teaches all the limitations of claim 9 as cited above.
Xie further teaches: wherein the second client device is joined to the online conference based on device registration data that is located by the conference system based on the identification of the second client device (See Fig. 4 with step 76 with paragraph [0034] a second client device 6-2 is connected to the conference based on using a same UID (i.e., identification) for registering (i.e., access registration data) the device). 

As to dependent claim 16, it is rejected under similar rationale as claim 8 as cited above.

Claims 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. US 20150032809 A1, (hereinafter Xie) in view of Kurata et al. US 20130086458 A1, (hereinafter Kurata) in view of Cavagnari et al. US 20090019367 A1, (hereinafter Cavagnari) in view of Shin et al. US 20180267768 A1, (hereinafter Shin) in view of Briand et al. US 20150032809 A1, (hereinafter Briand).

As to dependent claim 7, Xie as modified teaches all the limitations of claim 6 as cited above.
Xie implicitly teaches: wherein the device registration is associated as part of a user account of the conference system that corresponds to the particular user (See Fig. 8 with paragraph [0032] which describes a user ID (UID) and paragraph [0040] mentions a record 104, Fig. 10 shows the name Ye Wang which suggests a user account associated with the conferencing application.). 
Xie teaches the conference system but Xie as modified does not explicitly teach: device registration is associated as part of a user account of the conference system that corresponds to the particular user.
Briand explicitly teaches: device registration is associated as part of a user account of the system that corresponds to the particular user (See [0075] registration of a display device is performed using a user account).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conference system taught by Xie to include registrating devices using user accounts as taught by Briand. Motivation to do so would be for effective storage of personal user information to better tailor services for a particular user. 

As to dependent claim 15, it is rejected under similar rationale as claim 7 as cited above.

Claims 21-22, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. US 20150032809 A1, (hereinafter Xie) in view of Briand et al. US 20150032809 A1, (hereinafter Briand) in view of Kurata et al. US 20130086458 A1, (hereinafter Kurata) in view of Cavagnari et al. US 20090019367 A1, (hereinafter Cavagnari) in view of Shin et al. US 20180267768 A1, (hereinafter Shin) in view of Smith et al. US 20130191757 A1, (hereinafter Smith). 

As to independent claim 21, Xie teaches:
In an online conference within a digital medium environment, a method implemented by at least one computing device of a conference system, the method comprising: 
(See Fig. 5 with [0035] conference controller 52 (i.e., is a server as evidenced by Fig. 3 and [0026]) receives a handoff request from the first client device 6-1) identifying: 
a plurality of portions of a user interface of an online conference, the plurality of portions of the user interface includes a presentation portion (See Fig. 9 with [0042], presentation portion/window 204), note portion (See Fig. 9 “New Whiteboard” button that is located above the transfer button 206. There is no paragraph that describes the New Whiteboard button, but it is understood in the art that the button generates a new whiteboard for the user to write notes on), and an attendee portion (See Fig. 9 Participants window 202 with [0042], window 202 provides list of current participants); and 
a portion of the plurality of portions, the portion to be output by a second client device of a plurality of client devices, the portion selected manually by the user (See Fig. 11 with [0043] user manually selects which portions that the user wishes to transfer to the selected second client device for display);
displaying, by the at least one computing device, a menu in the user interface, the menu including representations of the plurality of client devices (See Fig. 10 with [0043] in response to actuating the transfer button 206 (i.e., responsive to the first user input) a pop up window 210 appears (i.e., displaying a menu in the UI) which list different client devices associated with the user for selection to handoff the one or more selected sessions. And as can be seen from Fig. 10, the pop up window 210 includes a textual representation of a second client device such as “Samsung Galaxy 19300”. In regards to limitation “to join the online conference”, see [0034] when handoff is initiated, a connection between the first and second client devices is established using the same UID);
locating, by the at least one computing device, registration data associated with the second client device, the locating based on the data identifying the second client device (See [0034] – “a connection between the conference controller 52 and client device 6-2 is established at 76 using the same UID that has been registered for the first client device 6-1 (e.g., UID=1)”, in other words the registration data for the second device 6-2 is found based on the same UID used for the first client device);
causing, by the at least one computing device, the second client device to join the online conference (See [0034] second client device is connecting to server based on handoff request) and output the portion based on the device registration data (See [0035] based on the registered UID=1, session handoff request is approved by server which leads to the output described by [0017]).
Xie as modified does not explicitly teach: registration data associated with the second client device from a user account.
Briand explicitly teaches: registration data associated with the second client device from a user account (See [0075] registration of a display device is performed using a user account).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conference system taught by Xie to include registrating devices using user accounts. Motivation to do so would be for effective storage of personal user information to better tailor services for a particular user. 
Xie further teaches deleting a portion after transfer is initiated (See [0037] sessions that are transferred to the other device are deleted from display) and further teaches causing the second client device to join the online conference as cited above, but Xie as modified does not teach: responsive to causing the second client device to join the online conference, rearranging, by the first client device, automatically and without user interaction, at least one portion of the plurality of portions of the user interface.
Kurata, as a teaching reference, teaches: rearranging, by the first client device, automatically and without user interaction, at least one portion of the plurality of portions of the user interface (See Figs. 17A and 17D with [0147]-[0149] and [0155]-[0157], Fig. 17A has a layout consisting of A-G and user performs selection for deletion of panel D, when deleted it automatically causes the panel E to expand. And as can be seen from the figure, not only is E expanding, but E, F, and G are rearranged such that E covers the left half of the area while F and G cover the right half of the area.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method comprising deleting a portion after transfer of a selected portion is initiated but does not resize and rearrange automatically the other portions of the UI to compensate for the deleted portion as taught by Xie to include a method of automatic resizing and rearrange other portions of UI when a selected UI portion is deleted as taught by Kurata; the modification would involve applying kurata’s method to occur whenever Xie’s transfer of a portion of the UI is completed. Motivation to do so would be for easing the burden on the user to continuously reorient and resize shared content, by making the resizing and rearranging automatic.
Xie as modified does not explicitly teach: the plurality of portions of the user interface include a poll portion, and a notepad portion.
Cavagnari teaches: poll portion, and a notepad portion (See [0064] mentions notepad and using polls).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Xie to include a Notepad Application and implement a Hand raising poll feature. Motivation to do so would be for giving the user more options on what applications to share during an online conference and options to vote on something, for the benefit of better meeting the user’s needs to express thoughts and opinions during a collaborative event.
Xie teaches the plurality of portions of the user interface as cited above, but Xie as modified does not teach: selecting, automatically by the first client device, a portion of the plurality of portions of 
Shin teaches: selecting, automatically by the first client device, a content item of a plurality of content items to be displayed by a second client device of the plurality of client devices, the selecting based on capabilities of the first and second client devices (See Fig. 6 step S610 with [0090-0091] device automatically recommends [i.e., selects] for the user a widget that is appropriate for the selected external device 2000, such as screen resolution i.e. capability of the external device 2000. Paragraph [0091] also mentions “Also, for example, according to a type of a network established between the device 1000 and the external device 2000, the device 1000 may recommend a widget, which may be smoothly provided to the external device 2000, to the user of the device 1000”, in other words the capability of the device 1000 [i.e., first client device] to communicate via the specific type of network is considered when recommending the widget)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xie’s manual selection method to include an automatic selection/recommendation by the system according to the capabilities of the second client device as taught by Shin. Motivation to do so would be for robustness of transferring appropriate content to another device (Suggested by Shin [0005] – “regardless of OSs or resources of the other devices”).
Xie as modified does not teach: and an option to specify another client device that is not pre-registered.
Smith teaches: and an option to specify another client device that is not pre-registered (See [0109] Add device button).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Xie to include the Add device button of Smith. 

As to dependent claim 22, Xie as modified teaches all the limitations of claim 21 as cited above.
Xie as modified does not teach: wherein the data identifies the user account.
Briand explicitly teaches: wherein the data identifies the user account (See [0075] registration of a display device is performed using a user account).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conference system taught by Xie to include registrating devices using user accounts as taught by Briand. Motivation to do so would be for effective storage of personal user information to better tailor services for a particular user. 

As to dependent claim 27, Xie as modified teaches all the limitations of claim 21 as cited above. 
Xie further teaches: further comprising identifying a single user as attending the online conference using both the first client device and the second client device (See Fig. 8 with paragraph [0033]-[0034], [0041] multiple client devices with the UID).

As to dependent claim 28, Xie as modified teaches all the limitations of claim 21 as cited above. 
Xie further teaches deleting a portion after transfer is initiated (See [0037] sessions that are transferred to the other device are deleted from display) but Xie as modified does not teach: further comprising resizing, automatically and without user interaction, at least one portion of the plurality of portions of the user interface.
Kurata, as a teaching reference, teaches: resizing, by the first client device, automatically and without user interaction, at least one portion of the plurality of portions of the user interface (See Figs. 17A and 17D with [0147]-[0149] and [0155]-[0157], Fig. 17A has a layout consisting of A-G and user performs selection for deletion of panel D, when deleted it automatically causes the panel E to expand. And as can be seen from the figure, not only is E expanding, but E, F, and G are rearranged such that E covers the left half of the area while F and G cover the right half of the area.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method comprising deleting a portion after transfer of a selected portion is initiated but does not resize and rearrange automatically the other portions of the UI to compensate for the deleted portion as taught by Xie to include a method of automatic resizing and rearrange other portions of UI when a selected UI portion is deleted as taught by Kurata; the modification would involve applying kurata’s method to occur whenever Xie’s transfer of a portion of the UI is completed. Motivation to do so would be for easing the burden on the user to continuously reorient and resize shared content, by making the resizing and rearranging automatic.	

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. US 20150032809 A1, (hereinafter Xie) in view of Kurata et al. US 20130086458 A1, (hereinafter Kurata) in view of Cavagnari et al. US 20090019367 A1, (hereinafter Cavagnari) in view of Shin et al. US 20180267768 A1, (hereinafter Shin) in view of Smith et al. US 20130191757 A1, (hereinafter Smith). 

As to dependent claim 25, Xie as modified teaches all the limitations of claim 1 as cited above.
Xie as modified does not teach: wherein the menu includes an option to specify another client device that is not pre-registered .
Smith teaches: wherein the menu includes an option to specify another client device that is not pre-registered (See [0109] Add device button).


As to dependent claim 26, it is rejected under similar rationale as claim 25 as cited above.


Response to Arguments
Applicant’s amendment to claim 1 has withdrawn the previous 112a rejection. However new 112b rejection is cited above necessitated by the amendment.
Applicant’s amendment and arguments pertaining to the previous 103 rejections have been considered but are rendered moot in view of the 103 rejections cited above.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday-Friday 11 a.m. to 7:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID LUU/
Examiner, Art Unit 2171

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171